DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-7, 9, 13, 14, 17, 19, 22, 24, 26, 29, 33, 36, 39, 41, 45, and 62 are pending as amended 7/12/19, and are considered herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9, 13, 14, 17, 19, 22, 24, 26, 29, 33, 36, 39, 41, 45, and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims, as seen by depending claim 17, are generic for the absence of a promoter providing for expression of the subsequently-spliced or recombined vector sequence.
The whole point of the specification is the delivery of portions of otoferlin to overcome size constraints of single vectors encoding otoferlin, and specifically to allow AAV as a vector for recombination, or transsplicing, to arrive at a functional otoferlin that is expressed in the cell.
The Art, nor Applicant’s specification, discusses how these vectors can be delivered and not have a promoter, because the required transsplicing occurs during translation, and the recombination occurs with DNA, not RNA, and thus, in each case a promoter is required to have the full otoferlin made.
Thus, the Artisan would not have understood Applicant to have been in possession of the invention as claimed.

Claims Free of the Art
It should be noted that the first art relevant to the present invention, is Applicant’s own publication, Al-Moyed, et al. (2019) “A dual-AAV approach restores fast exocytosis and partially rescues auditory function in deaf otoferlin knock-out mice”, EMBO Molecular Medicine, 11: e9396, 13 pages as printed.  Prior to such time, while the various tools and it was theoretically possible to dice up such gene, for therapy, it would have required hindsight to arrive at the same, given the variety of disorders, genes, and vectors, which may be used to treat a wide variety of conditions.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633